DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, species (1)(g), (2)(b) and (3)(a), claims 1, 6 - 12, 16 and 18, in the reply filed on 12/29/21 is acknowledged.  
The traversal is on the ground(s) that:
(a) claim 11 of invention I recites a ratio of the metal ion to iodide ion as does claim 20 of invention III, so that invention III is generic to invention I and can’t be considered mutually exclusive; that all features of claim 20 must be searched in considering invention I, and would not be a serious search and examination burden to examine invention III; that although the Office has identified separate classifications for inventions I and III, this classification is an incomplete representation; that the two inventions have overlapping rather than divergent subject matter.   
This is not found persuasive because although one invention may have an ingredient that is also present in the other invention, they are still considered distinct inventions. Both chicken nuggets and chocolate cake comprise flour as a common ingredient, but they cannot be considered parts of a single invention.  Invention I claims an acidic formulation while invention III can be considered the opposite of invention I since it is drawn to a composition that inhibits the harm caused by acid. Even though claim 1 labels the polymer, iodide and metal ion as corrosion inhibitors, they are not necessarily inhibitors, but are rather viewed as the components of an acidic formulation, as per the preamble.

(b)  that the Office did not provide further support to conclude that the various species of species (1)(a)-(h) are mutually exclusive, such as all polymer of claim 14 include a nitrogen as in claim 2, and similar arguments for claims 3, 4 and 13.
This is not found persuasive because a polymer having a nitrogen atom does not need to be the ones recited in claim 14. If fact, each species in claim 14 could have been restricted and asked to elect only one polymer from the group. The different recited species are not coextensive, requiring unique searches, thus causing undue burden. (Note: original claim 15 was an oversight and should have been grouped with claim 10 for a species election between copper and silver).
(c) that the Office stated, regarding species (2)(a) and (b), that a critical overlap concentration is distinct from 0.1-1 wt%, but such argument is not sufficient to satisfy the requirement of the Office to give articulated explanations.
This is not found persuasive because clearly a critical overlap concentration and a concentration of 0.1-1 wt% are two different concentrations that are uniquely searched and represent undue burden.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 - 10, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KRASNOW et al (US 2016/0046796).
Claims 1 and 10: KRASNOW discloses (see entire document) an aqueous acidic formulation comprising an acid, a polymeric acid corrosion inhibitor, such as polypyrrolidone (PVP), and an intensifier comprising iodide ions and copper ions (abstract, [0002], [0023], [0026], [0028], [0029], [0034], [0067], [0074], table 9).
Claim 6: Concentrations of polypyrrolidone (PVP) includes, for example, 1,800 ppm or 0.18% (table 18) [meeting the claimed range of 0.01-1%].
Claims 7-8: The iodide salt is an alkali metal iodide ([0047]).
Claim 9: The source of the copper ion is copper halide and copper oxide ([0048], [0060]).
Claim 16: The polymeric acid corrosion inhibitor comprises pyrrolidone (PVP) and/or PVP copolymers ([0028], [0067], [0068]).
Claim 18: KRASNOW is silent regarding the open circuit potential (OCP) when the formulation contacts a treating surface compared to a surface in contact with uninhibited acid. However, since KRASNOW discloses a substantially identical formulation as claimed, it is expected that KRASNOW’s OCP would be inherently the same as claimed. Case law holds that a material and its properties are inseparable: “Products of identical chemical composition cannot have mutually exclusive properties." And, "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); In re Best, 562 F2d 1252, 1254, 1255, 195 USPQ 430,  433 (CCPA 1977), Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over KRASNOW et al (US 2016/0046796).
KRASNOW’s disclosure is discussed above and is incorporated herein by reference.
KRASNOW discloses an embodiment comprising a formulation having a surface functionalized CuI plus standard corrosion inhibitors, such as NaI or KI ([0073]) [thus showing a greater amount of iodide ions over copper ions].  Example 12, Table 18 discloses compositions comprising PVP,  F1 (which comprises CuI) and NaI, and discloses consistently better corrosion inhibition with an increase of the additional NaI from 100 to 200 ppm. KRASNOW, however, does not explicitly disclose a ratio of 1:2 or 1:5-1:100 of copper to iodide. However, in light of the above disclosure, it would have been obvious to one of ordinary skill in the art to have varied the ratio between the copper ion and the iodide ion through routine experimentation to obtain the best ratio that inhibits corrosion, and have thus arrived at the claimed 1:2 and 1:5-1:100.

Claims 1, 6 – 12, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over KEENEY et al (US 3,773,465) in view of KRASNOW et al (US 2016/0046796).
KRASNOW’s disclosure is discussed above and is incorporated herein by reference.
Claims 1, 10 and 16: KEENEY discloses (see entire document) an aqueous acidic formulation comprising an acid, an acid corrosion inhibitor and an intensifier comprising iodide ions and copper ions (1:47-2:40, 11:40-52) [as claimed]. 
KEENEY discloses that the acid corrosion inhibitor is selected from compounds comprising alkyl amino groups and aromatic amino groups, such as alkyl pyridine, heterocyclic high alkyl pyridine, etc., and compounds comprising acetylenic alcohol (3:1-4:5) [as per claim 16], but is silent whether said compounds can be polymeric. However, it is known in the art  to use polymers comprising alkyl amines or aryl amines as acid corrosion inhibitors, such as taught by KRASNOW. It would have been obvious to one of ordinary skill in the art to have replaced KEENEY’s compounds comprising amino groups with KRASNOW’s polymers comprising amino groups wherein both references are concerned with the same field of endeavor of making an aqueous acidic formulation comprising an acid, an acid corrosion inhibitor comprising amino groups and a corrosion inhibitor intensifier including copper ions and an excess of iodide ions, and have thus arrived at the present claims.
Claim 6: KEENEY discloses examples of the polymeric acid corrosion inhibitor at concentrations of 0.1, 0.3, 0.5 and 1.0% (table V) [meeting the claimed range].
Claims 7-8: The source of iodide ions is KI and NaI (2:25-39) [reading on the claimed iodide salt of claim 7and alkali metal iodide salt of claim 8].
Claim 9: The source of copper ions is copper oxide and copper chloride/halide (2:25-39) [as claimed].
Claim 11 – 12: KEENEY discloses that an excess of about 5 – 15% of the compound supplying the iodide ions over the amount of compound supplying the copper ion provides for a better degree of corrosion inhibition as compared to a 1:1 ratio (2:10-39). Example IV and table IV show an improvement in corrosion going from an excess of 5% to 10% to 15% iodide ion over copper ions, wherein the inhibition improves as more iodide ion is added. In light of such disclosure, it would have been obvious to one of ordinary skill in the art to have varied the ratio between the copper ion and the iodide ion through routine experimentation to obtain the best ratio that inhibits corrosion, and have thus arrive at the claimed 1:2 and 1:5-1:100.
Claim 18: KEENEY in view of KRASNOW is silent regarding the open circuit potential (OCP) when the formulation contacts a treating surface compared to a surface in contact with uninhibited acid. However, since KEENEY in view of KRASNOW discloses a substantially identical formation as claimed, it is expected that KRASNOW’s OCP would necessarily be the same as claimed. Case law holds that a material and its properties are inseparable: “Products of identical chemical composition cannot have mutually exclusive properties." And, "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); In re Best, 562 F2d 1252, 1254, 1255, 195 USPQ 430,  433 (CCPA 1977), Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765